Citation Nr: 0917419	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-14 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In October 2006, the Veteran and his brother presented 
testimony at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing).  A copy of the 
hearing transcript is associated with the claims file and has 
been reviewed.    

In March 2009, after certification of the appeal, the Veteran 
submitted pertinent evidence consisting of service personnel 
records (SPRs) directly to the Board.  This evidence was not 
submitted with a waiver of RO consideration; however, because 
the Board is granting the Veteran's claim for service 
connection for PTSD, the Veteran would not be prejudiced by 
the Board's initial consideration of this evidence.  See 38 
C.F.R. §§ 20.800, 20.1304(c) (2008).  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed as having PTSD as a 
result of experiencing several traumatic events during his 
service in Vietnam from July 5, 1967, to August 9, 1968.

2.  There is credible evidence in the records associated with 
his SPRs corroborating the occurrence of the Veteran's 
reported in-service stressor of enemy mortar attacks on Phu 
Cat Air Force Base.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in August 2005.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, in VCAA letters dated in October 2006 and September 
2007, the RO further advised the Veteran that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided after issuance of the initial AOJ decision in 
December 2005.  However, both the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) and 
the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in August 2005, 
followed by subsequent VCAA and Dingess notice in October 
2006 and September 2007, the RO readjudicated the claim in an 
SSOC dated in January 2009.  Thus, the timing defect in the 
notice has been rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and SPRs.  The RO 
also requested a verification of the Veteran's claimed in-
service stressors from the U.S. Army and Joint Services 
Records Research Center (JSRRC).  The Veteran indicated no 
treatment for his PTSD; thus, no treatment records are 
associated with the claims file.  The Veteran and his 
representative also have submitted several statements in 
support of his claim.  Further, he was provided with a VA 
examination for PTSD in November 2005.  Moreover, the Veteran 
was afforded an opportunity to provide testimony at a Travel 
Board hearing in October 2006.  Finally, in an October 2007 
VCAA notice response, the Veteran indicated he has no other 
evidence to submit in substantiation of his claim.  
Therefore, there is no indication that any additional 
evidence remains outstanding; therefore, the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its August 2007 remand.  Specifically, the 
RO was instructed to submit a request to the JSRRC with any 
available information from the Veteran regarding his asserted 
in-service stressors for any corroboration of such stressors.  
The Board finds that the RO has complied with these 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

If VA determines the Veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

That said, corroboration of every detail of a claimed 
stressor, including the Veteran's personal participation, is 
not required; rather, he only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
personal exposure.  See Pentecost v. Principi, 16 Vet. App. 
124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  

However, just because a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, a medical provider cannot provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  
Moreau, 9 Vet. App. at 395-96.  The Veteran's own statements 
will not be sufficient.  Id.

In this case, the Veteran contends he has PTSD attributable 
to several noncombat-related stressors from his Vietnam 
service.  SPRs confirm that he served in Vietnam from July 
1967 to August 1968 with the 819th Civil Engineering Squadron 
in Phu Cat, Republic of Vietnam, where his military 
occupational specialty (MOS) was pavement maintenance 
specialist.  He has alleged several specific in-service 
stressors.  First, he alleges that during his Vietnam service 
in Phu Cat, his unit was subject to enemy mortar fire and 
rocket attacks.  Second, he alleges he was assigned to duty 
in Plieku in 1968, and was involved in combat during the Tet 
Offensive in February 1968.  Third, he indicates that in the 
fall of 1967 in Phu Cat, he witnessed bodies of the Viet Cong 
stacked up in the streets, with intestines spilling out of 
the bodies.  Fourth, he alleges that he almost shot an 
innocent old man when the old man attempted to hand him a 
grenade he had found.  Finally, the Veteran indicates that he 
witnessed a fellow soldier shoot an innocent girl.  See 
statements from the Veteran dated in March 2005, June 2005, 
January 2006, and October 2007; responses to PTSD 
questionnaires dated in October 2005, January 2006, and 
October 2007; VA Form 9 dated in May 2006; private 
psychiatric evaluation report dated in February 2005; and VA 
examination report dated in November 2005.  

Although the Veteran asserts that he engaged in combat during 
the Tet Offensive in February 2008, SPRs and his DD Form 214 
do not reflect receipt of medals, badges, or decorations that 
specifically denote combat with the enemy.    

With respect to a current PTSD diagnosis, a VA examiner in 
November 2005 indicated that the Veteran currently has PTSD.  
See 38 C.F.R. § 3.304(f); VA examination report dated in 
November 2005.  The Veteran also was diagnosed with PTSD in 
February 2005.  See private psychiatric evaluation report 
dated in February 2005.  However, as noted above, the Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood, 1 Vet. App. 
at 192.  Further, no physician can provide supporting 
evidence that a claimed in-service event actually occurred 
based on a post-service medical examination.  Moreau, 9 Vet. 
App. at 395-96.  Thus, as already mentioned, the remaining 
question for the asserted noncombat stressors is whether 
there is credible supporting evidence that any of these 
alleged in-service stressors actually occurred.  38 C.F.R. § 
3.304(f)(3); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. 
at 395.  In this case, there is sufficient credible evidence 
to verify the occurrence of one of these stressors.  Id.   

Specifically, a July 2008 response from the JSRRC to the RO's 
request for verification of in-service stressors indicates 
that although no records were found to confirm the Veteran's 
assertion of being assigned to Pleiku in February 1968, a 
search by the JSRRC found that there were 10 rounds of enemy 
fire, presumably including mortar attacks, on the Phu Cat Air 
Force Base in February 1968, when the Veteran's unit was 
assigned there.  The fact that a Veteran, who had a 
noncombatant MOS, was stationed with a unit that was present 
while enemy attacks occurred would strongly suggest that he 
was, in fact, exposed to such attacks.  See Pentecost , 
16 Vet. App. at 128 (base subjected to rocket attacks during 
time that Veteran was stationed at the base).  In other 
words, the Veteran's presence with the unit at the time such 
attacks occurred corroborates his statement that he 
experienced such attacks personally.  There is no specific 
information suggesting the Veteran was not present during the 
enemy mortar attacks on his base at Phu Cat.  A stressor need 
not be corroborated in every detail.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  It is also significant that 
both the November 2005 VA examiner and the February 2005 
private evaluator have found the Veteran's PTSD 
symptomatology and description of the stressors to be 
credible.  

As to the remaining stressors, they are either unverifiable 
or cannot be verified based on the information provided by 
the Veteran.  See 38 C.F.R. § 3.159(c)(2)(i) (in the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records).  In particular, the Veteran has not 
submitted any buddy statements from a fellow soldier or 
others who served with him corroborating that he witnessed 
bodies stacked up in the streets, that he almost shot an old 
man, or that he witnessed a fellow soldier shoot a girl.    

In any event, there is medical evidence of a link between 
current PTSD symptomatology and several of these claimed in-
service stressors, the most important of which being the 
mortar attacks that were sufficiently and independently 
verified.  38 C.F.R. § 3.304(f).  Specifically, both the 
November 2005 VA examination report and the private 
psychiatric evaluation report in February 2005 indicate that 
the Veteran has PTSD in the context of mortar attacks and his 
other stressors.  Moreover, as indicated, elements of the 
particular "mortar attacks" stressor have been sufficiently 
verified as credible.  

Thus, giving him the benefit of the doubt, the stressor 
concerning mortar and rocket attacks is sufficiently 
corroborated; thus, service connection for PTSD is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, the Board 
notes that the precise nature and extent of his now service-
connected PTSD is not before the Board at this time.  Only 
when the RO rates the PTSD will this become a pertinent 
consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).


ORDER

Service connection for PTSD is granted. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


